Per Curiam,
The plaintiff contends that the learned judge of the court below erred in directing the jury to render a verdict for the *29defendant. It is not shown, however, that .the alleged error has any substantial ground to rest upon. A careful consideration of the argument made in his behalf has not convinced us that there is error in the charge or in the direction to the jury which resulted in the verdict complained of. That which the plaintiff has assailed as error appears to be entirely free from it. It seems to us that the direction to the jury was precisely what it should be, and that a submission of the case to the jury for their determination would have been clear error. It follows from this view of the case that the learned judge of the court below committed no error in directing the jury to render a verdict for the defendant.
Judgment affirmed.